Citation Nr: 1511872	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-33 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of entitlement to specially adapted housing is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; right leg vascular damage, rated as 60 percent disabling; migraine headaches, rated as 50 percent disabling; right leg peroneal nerve damage, rated as 40 percent disabling; residuals of a gunshot wound to the penis and scrotum, rated as 40 percent disabling; lumbosacral spondylosis, rated as 20 percent disabling; right knee arthritis, rated as 20 percent disabling; right hip degenerative joint disease, rated as 20 percent disabling; scars from gunshot wounds and associated surgeries, rated as 10 percent disabling; cervical spine spondylosis, rated as 10 percent disabling; right leg length discrepancy, rated as 10 percent disabling; residuals of a left thigh wound, rated as 10 percent disabling; left arm weakness, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; and bilateral hearing loss, deviated nasal septum, left hip shrapnel wound, and erectile dysfunction, each rated as noncompensable (0 percent disabling).  The combined schedular disability rating has been 100 percent since March 6, 2000.

2.  The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.

3.  The Veteran's permanent and total disability is not due to blindness in both eyes with 5/200 visual acuity or less.

4.  The Veteran's permanent and total disability is not due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for a special home adaptation grant are not met.  38 U.S.C.A. 
§§ 2101, 5017 (West 2014); 38 C.F.R. §§ 3.809a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  A March 2008 VCAA letter prior to adjudication of the claim advised the Veteran what was needed to substantiate claims for housing benefits, both special home adaptation grant and specially adapted housing.  Additionally, as to the claim for a special home adaptation grant, the facts regarding the claim are not in dispute, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  The VCAA is therefore inapplicable and need not be considered with regard to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Special Home Adaptation Grant Legal Criteria and Analysis

The Veteran contends that he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing, and, in doing so, has also raised a claim of entitlement to a special home adaptation grant.  Specifically, the Veteran asserts entitlement to specially adapted housing based on loss of use of the right leg and additional impairment from arthritis in the left leg and back.  See, e.g., August 2010 VA Form 9.

Where entitlement to assistance in acquiring specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

Initially, the Board finds that the Veteran has a current permanent and total combined disability rating.  The Veteran is service connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; right leg vascular damage, rated as 60 percent disabling; migraine headaches, rated as 50 percent disabling; right leg peroneal nerve damage, rated as 40 percent disabling; residuals of a gunshot wound to the penis and scrotum, rated as 40 percent disabling; lumbosacral spondylosis, rated as 20 percent disabling; right knee arthritis, rated as 20 percent disabling; right hip degenerative joint disease, rated as 20 percent disabling; scars from gunshot wounds and associated surgeries, rated as 10 percent disabling; cervical spine spondylosis, rated as 10 percent disabling; right leg length discrepancy, rated as 10 percent disabling; residuals of a left thigh wound, rated as 10 percent disabling; left arm weakness, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left knee arthritis, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; and bilateral hearing loss, deviated nasal septum, left hip shrapnel wound, and erectile dysfunction, each rated as noncompensable (0 percent disabling).  The combined schedular disability rating has been 100 percent since March 6, 2000.

The Board next finds that the Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands.  The Veteran has not alleged anatomical loss or loss of use of both hands in any statement to VA, and the Veteran is not service connected for any hand or upper extremity disabilities.  

The Board also finds that the Veteran's permanent and total disability is not due to blindness in both eyes with 5/200 visual acuity or less.  While the medical evidence does not include results of any recent visual acuity testing, the Veteran is not service connected for any eye disability and the Veteran has not asserted any visual impairment.  

Lastly, the Board finds that the Veteran's permanent and total disability is not due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Neither the lay nor medical evidence provide any indication that the Veteran is disabled due to deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  The Veteran is not service connected for any burn or inhalation injuries, or the residuals of any burn or inhalation injuries.  

In sum, while the Veteran has compensation based on permanent and total service-connected disability, it is undisputed that the permanent and total service-connected disability does not include the anatomical loss of loss of use of both hands, and is not due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  In other words, the record does not include any evidence, to include the medical evidence and the Veteran's lay statements, to indicate that the Veteran's permanent and total disability includes anatomical loss of loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  As the Veteran does not meet the criteria of 38 C.F.R. § 3.809a(b) for a special home adaptation grant, the claim must be denied based on the lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

Specially Adapted Housing

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claim for entitlement to specially adapted housing.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability(ies) due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 
(3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows; (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2014).

As noted above, the Veteran was provided with VA examinations in January and March 2009.  During these examinations, the Veteran described difficulty ascending stairs, walking, and standing for prolonged periods, as well as generally requiring pain medication to ambulate.   The VA examiner observed that the Veteran walked with an unsteady gait and used corrective shoes for ambulation.  The VA examiner stated that the Veteran does not require a brace, crutches, cane, or walker; however, the VA examiner also stated that the Veteran is a fall-risk and needs to use a walker for balance and stability while walking.

In an August 2010 VA Form 9, the Veteran described worsening pain and increased use of a cane and walking stick for ambulation.  The Veteran also noted that he cannot use a prescribed right foot brace due to nerve and scar tissue.  Most recently, a VA nurse practitioner (ARNP) verified the Veteran's decreased mobility and use of specialty boots that serve as a brace for the service-connected right ankle disability.  The VA ARNP specifically noted that "walking any significant distance without the aid of a cane or a walking stick and ankle bracing causes leg, hip, and back pain."

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63 (2014). 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2014). 

Given the inconsistent information regarding the necessity of use of a cane or walking stick for ambulation, the Veteran's indication of worsening symptoms, the VA examiner's opinion that the Veteran will likely lose the right lower leg with recurrent infections, and the passage of nearly six years since the last VA examination, the Board finds that an additional examination is needed to provide a clearer picture of whether the Veteran's service-connected right leg disabilities preclude locomotion.  The Board also takes this opportunity to instruct that the Veteran be provided with adequate notice regarding the current regulations regarding specially adapted housing and an opportunity to respond.

Accordingly, the issue of entitlement to specially adapted housing is REMANDED for the following action:

1.  Inform the Veteran of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010.  75 Fed. Reg. 57,861-62 (September 23, 2010).

2.  Obtain the Veteran's VA treatment records from June 2012 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Schedule the Veteran for a VA examination to assist in determining how the Veteran's service-connected disabilities affect his locomotion, as explained in more detail below.  Sufficient evaluations should be scheduled to evaluate the Veteran's symptomatology.  All indicated tests and studies should be accomplished and the findings then reported in detail.  After reviewing the file and examining the Veteran, the VA examiner should provide the following opinion:

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected right leg disabilities result in the loss or loss of use of the right lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  The VA examiner should set forth all examination findings, along with complete rationale for any conclusions reached.   

4.  Then, the RO should readjudicate the claim for specially adapted housing on the merits, to include under the October 2010 revised regulation.  If the benefits sought are not granted, the Veteran and representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


